UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7224


QUINDELL MERCER,

                Plaintiff - Appellant,

          v.

WARDEN FRANK BISHOP, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-02181-GLR)


Submitted:   December 15, 2014            Decided:   December 18, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quindell Mercer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Quindell    Mercer       appeals      the    district       court’s    order

dismissing his 42 U.S.C. § 1983 (2012) action under 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2012) and its order denying his Fed. R.

Civ. P. 59(e) motion and dismissing his motion seeking leave to

amend his complaint.            We have reviewed the record and find no

reversible     error     in     the   district         court’s    order       dismissing

Mercer’s action and its ruling denying his Rule 59(e) motion.

Accordingly, we affirm for the reasons stated by the district

court.    Mercer v. Bishop, No. 1:14-cv-02181-GLR (D. Md. July 25

& Aug. 6, 2014).

             With respect to the district court’s ruling dismissing

Mercer’s motion seeking leave to amend, we affirm it on the

ground that the proposed amendment was futile.                           See Laber v.

Harvey,   438 F.3d 404,    426       (4th     Cir.    2006)     (en     banc).

Accordingly, we affirm the district court’s judgment.                            We deny

Mercer’s motions to appoint counsel and for the United States

Marshal   to    effect    service       and      dispense       with   oral      argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                 AFFIRMED




                                            2